Citation Nr: 0412297	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  97-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to special monthly compensation on account of 
loss of use of the right eye.

3.  Entitlement to a rating in excess of 30 percent for right 
eye aphakia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J.J.O.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1948 to April 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In a 
September 2001 decision  the Board, found clear and 
unmistakable error (CUE) in a January 26, 1959, rating 
decision in severing a 30 percent rating for a right eye 
disorder.  The Board also remanded the issues of entitlement 
to service connection for an acquired psychiatric disability 
and special monthly compensation on account of loss of use of 
the right eye to the RO for additional development.

Although the RO adjudicated the issue of entitlement to 
service connection for an acquired psychiatric disability on 
the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  
Documents of record show that in June 1980 the RO denied 
reopening a service connection claim for a nervous disorder.  
The Board finds, however, that a comprehensive review of the 
record reveals that the issue of entitlement to service 
connection for psychiatric disability, to include a nervous 
disorder, was not adjudicated as an initial claim until 
August 1999.  Therefore, the higher new and material evidence 
standard is not applicable in this case.

The RO in a July 2002 rating decision reinstated the 30 
percent rating for right eye aphakia effective from March 22, 
1954.  In correspondence dated in February 2003 the veteran 
expressed disagreement with that determination including for 
failing to reinstate special monthly compensation.  The Board 
finds the veteran's statements may be construed as raising 
the issue of whether the November 1957 rating decision 
involved CUE in severing entitlement to special monthly 
compensation on account of loss of use of the right eye.  
This matter is referred to the RO for appropriate action.

A review of the record shows that on February 26, 2004, the 
Board received additional documents in support of the appeal 
including a January 3, 1996, statement certifying treatment 
at a service department mental hygiene clinic for anxiety and 
depression that developed because of blindness.  The Board 
finds, however, that those documents need not be referred to 
the RO for initial consideration because they are essentially 
cumulative or duplicate of evidence previously considered.

The appeal as to the issues of entitlement to special monthly 
compensation on account of loss of use of the right eye and 
entitlement to a rating in excess of 30 percent for right eye 
aphakia is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his service connection claim 
and has sufficiently notified him of the information and 
evidence necessary to substantiate this claim.

2.  Medical evidence demonstrates the veteran's present 
psychiatric disorder was not incurred in or aggravated by 
active service nor as a result of a service-connected 
disability.




CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there have been 
significant changes in VA law during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and the implementing regulations apply in the 
instant case.  The veteran was notified of the provisions of 
the VCAA and how it applied to his service connection claim 
by correspondence issued in March and October 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the initial RO decision as to the service connection issue on 
appeal was made prior to November 9, 2000, the date the VCAA 
was enacted.  VA believes that the decision in Pelegrini is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the RO denied service connection for a 
nervous disorder as secondary to a service-connected 
disability in August 1999.  Only after that rating action was 
promulgated did the RO, in correspondence dated in March and 
October 2001 and in an October 2003 supplemental statement of 
the case, provide notice regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence would be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in March and 
October 2001 were not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

In this case, although the March and October 2001 VCAA notice 
letters provided to the appellant did not specifically 
address this "fourth element," the Board finds that he was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to this claim.  In fact, the specific 
language of 38 C.F.R. § 3.159(b)(1) was cited in the 
October 2003 supplemental statement of the case which 
includes this "fourth element."

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's active duty service 
medical records and all available post-service medical 
records identified as relevant to the issue addressed in this 
decision have been requested or obtained.  He was notified of 
the evidence that had been obtained by VA during the course 
of this appeal and on several occasions requested to provide 
information identifying evidence pertinent to his claim.  
Therefore, the Board finds further attempts to obtain any 
additional evidence as to these claims would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
veteran's claim were obtained in May 1999 and January 2003.  
The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

Service Connection Claim
Background

Service medical records are negative for diagnosis or 
treatment for a psychiatric disorder.  VA examination in 
September 1954 revealed no psychiatric abnormalities.  

VA psychiatric examination in August 1976 included a 
diagnosis of depressive neurosis, associated with 
psychophysiologic gastrointestinal disorder (duodenal ulcer 
disease).  It was noted that the veteran reported he had been 
terminated from his employment as an assistant manager for a 
shipping company due to frequent absences and being 
argumentative with a superior.  He also reported that he had 
been told that there had been a definite change in his 
character since his ulcer was discovered in 1971.  

VA hospital records show that from August to November 1976 
the veteran was treated for depressive neurosis with 
hysterical features.  It was noted that on admission he was 
markedly depressed, anxious, desperate, and complained of 
insomnia.  He stated his symptoms had developed after he was 
terminated from his employment.  Records dated in 1977 show 
he was treated for depressive neurosis without opinion as to 
etiology.

VA hospital records dated in May 1982 show the veteran was 
treated for mild anxiety reaction and paranoid schizophrenia 
with depressive features.  No opinions as to etiology were 
provided.  Social Security Administration (SSA) records 
include diagnoses of bipolar affective disorder and paranoid 
schizophrenia without opinion as to etiology.

A May 1982 statement from a VA psychologist noted that a 
right eye injury in service left the veteran's eye twisted so 
that his attractiveness and self-esteem were compromised.  It 
was noted that this traumatic change caused resentment which 
with poor coping skills had resulted in physical disabilities 
and a present schizo-affective disorder.

In an April 1992 statement a service department hospital 
psychiatrist noted the veteran had been receiving treatment 
in the outpatient mental health clinic since September 1988.  
It was the physician's opinion that frustration the veteran 
had experienced in a dispute with VA over benefits had 
increased his overall level of anxiety and frustration and 
had contributed to periods of depression.  

A November 1997 medical statement from Dr. J.J.O. included a 
principal diagnosis of recurrent major depression with 
psychotic features.  The examiner noted the veteran's severe 
and chronic depression was secondary to his service-connected 
eye disorder.  

VA psychiatric examination in May 1999 included a diagnosis 
of anxiety disorder with some depressive features.  The 
examiner noted that a review of the evidence in this case did 
not support the allegation that the veteran's emotional 
condition was the result of his service-connected right eye 
disability.  It was noted that the veteran had a series of 
personality characteristics, including borderline and 
histrionic elements, that in association with anger, mostly 
toward VA, were more influential in his present 
symptomatology.  

At a hearing in August 2000 Dr. J.J.O. testified that the 
veteran's psychiatric symptoms became manifest after he 
sustained injures, including to the right eye, during active 
service.  He stated ulcers the veteran developed after 
service could have been due to his nervous condition.  It was 
the physician's opinion that the veteran's accident in 
service had changed him and left him ill-natured and 
irritable.  He testified that the veteran had recurrent major 
depression with psychotic features related to his service-
connected eye disability.  

VA psychiatric examination in January 2003 included a 
diagnosis of anxiety disorder.  It was the examiner's 
opinion, based upon examination and a review of the record, 
that the veteran's anxiety disorder was not precipitated nor 
aggravated by his service-connected right eye disability.  It 
was noted that the veteran had been able to work for 26 years 
after sustaining trauma to the right eye during service and 
that he did not become unable to work until after his 
duodenal ulcer operation in September 1971.  The examiner 
stated that the veteran's first psychiatric treatment had 
been in 1976, approximately 25 years after service, and was 
precipitated by his inability to work due to medical 
disorders unrelated to his right eye disorder.



Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2003).  The Court has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

Based upon the evidence of record, the Board finds the 
veteran's present psychiatric disorder was not incurred in or 
aggravated by active service nor as a result of a service-
connected disability.  The Board finds the opinions of the 
May 1999 and January 2003 VA examiners are persuasive.  These 
opinions are shown to have been provided after examinations 
of the veteran and review of the evidence in his claims file.  
The opinions are also consistent with psychiatric examination 
findings reported in 1954 and 1976 and with the absence of 
any report of psychiatric disorder symptomatology for 
approximately 25 years after service.  The January 2003 
examiner was unequivocal that the veteran's anxiety disorder 
was not precipitated nor aggravated by his service-connected 
right eye disability.  

In contrast, however, the May 1982 statement of the VA 
psychologist and the opinions of Dr. J.J.O. are not shown to 
have included the review of any other medical reports.  While 
these opinions are competent medical evidence, they are 
considered less probative because they were not reconciled 
against the 1954 and 1976 examination findings.  

Although the veteran believes he has an acquired psychiatric 
disability incurred as a result of an injury during active 
service, he is not a licensed medical practitioner and he is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  See Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, based upon the 
evidence of record, the Board finds service connection for an 
acquired psychiatric disability disorder is not warranted.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.


REMAND

It is significant to note that the RO did not address the 
issue of entitlement to special monthly compensation on 
account of loss of use of the right eye in a supplemental 
statement of the case as instructed by the September 2001 
Board decision.  The Court has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the RO included the issue of entitlement to a 
rating in excess of 30 percent for right eye aphakia in an 
October 2002 supplemental statement of the case.  VA 
regulations, however, provide that in no case will a 
supplemental statement of the case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the statement of the case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the statement of the case.  
38 C.F.R. § 19.31 (2003).  The veteran has submitted no 
statements subsequent to the October 2002 supplemental 
statement of the case specifically addressing this matter.  
Therefore, the Board finds these matters must be remanded for 
appropriate development.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to a rating in excess of 30 percent for 
right eye aphakia.  The veteran and his 
representative should be told that to 
perfect the appeal on this issue for 
Board review, he must submit a timely 
substantive appeal.  The RO should allow 
the requisite period of time for a 
response.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue of 
entitlement to special monthly 
compensation on account of loss of use of 
the right eye.  If any benefit sought 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



